Citation Nr: 0215879	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cholecystectomy with gastritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from April 1994 to October 
1997.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board remanded the 
case in August 2000, June 2001, and July 2002 for additional 
development.  To the extent possible, that development has 
been completed, and the case is once again before the Board 
for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  A VA examiner in December 2001 determined that the only 
residuals from the veteran's cholecystectomy were small 
residual surgical scars; he then attributed the veteran's 
abdominal pain to gastritis.  An upper GI series at that time 
revealed thickened mucosa pylorus, with no evidence of any 
ulcers or hiatal hernia. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a cholecystectomy with gastritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
Diagnostic Codes 7307, 7318 (2001), as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The veteran has been 
afforded two VA examinations since he initially filed his 
claim in October 1997, the most recent of which included an 
upper GI series.  The Board remanded the case in July 2002 to 
schedule the veteran for a hearing before a Member of the 
Board at the Detroit RO.  The veteran was notified in a 
September 2002 letter that his hearing was scheduled for 
October 9, 2002, but then failed to appear with no 
explanation provided.  Under these circumstances, no further 
assistance to the veteran is required. 

The Board further observes that the discussions in the rating 
decisions of April 1998 and March 2002, the statement of the 
case issued in October 1998, the supplemental statement of 
the case issued in March 2002, and various letters by the RO 
have informed the veteran of the information and evidence 
necessary to substantiate the claim.  In letters dated 
December 1997 and April 2001, the RO also notified the 
veteran of the evidence he should obtain and which evidence 
VA would obtain to prove his claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Disposition of the 
veteran's claim at the present time is appropriate.

II.  Discussion

The veteran had his gallbladder removed in 1996 while on 
active duty.  As a result, the RO issued a rating decision in 
April 1998 in which it granted service connection for status 
post cholecystectomy and assigned a noncompensable evaluation 
from October 1997.  The veteran appealed that decision with 
respect to the noncompensable evaluation.  In a March 2002 
rating decision, the RO recharacterized the issue on appeal 
as "gastritis with cholecystectomy" and assigned a 10 
percent evaluation from October 1997.  In essence, the RO 
granted service connection for gastritis and assigned a 
single disability evaluation pursuant to 38 C.F.R. § 4.114.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The RO initially evaluated the veteran's residuals of a 
cholecystectomy under Diagnostic Code (DC) 7318.  Under this 
code provision, removal of the gallbladder with no residual 
symptoms warrants a noncompensable evaluation; removal of the 
gallbladder with mild residual symptoms warrants a 10 percent 
evaluation; and removal of the gallbladder with severe 
residual symptoms warrants a 30 percent evaluation.  38 
C.F.R. § 4.114, DC 7318.  

In March 2002, however, the RO evaluated the veteran's 
disability under DC 7307 for hypertrophic gastritis.  Under 
this code provision, a 10 percent evaluation is assigned for 
chronic hypertrophic gastritis with small nodular lesions; a 
30 percent evaluation is assigned for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms; and a 60 percent evaluation requires chronic 
gastritis with either severe hemorrhages or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, DC 7307.

The Board will evaluate the veteran's disability under DC 
7307 without consideration of DC 7318.  In this regard, the 
Schedule provides that ratings under DCs 7301 to 7329 will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.  In this case, a VA examiner in December 2001 
indicated that the veteran's only residuals from the 
cholecystectomy performed in service were small surgical 
scars, and that his abdominal symptoms were related to 
gastritis.  The scars were clinically noted to be healthy.  
The Board thus finds that it need only consider DC 7307 in 
evaluating the veteran's disability, as the veteran's 
gastritis reflects the predominant disability picture. 

Applying the provision of DC 7307 to the facts of this case, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent since the 
initial grant of service connection.  The veteran underwent a 
VA general medical examination in December 1997, where he 
reported episodic pain in his right upper quadrant about 
twice a month.  Unfortunately, an upper GI series could not 
be performed because the veteran had to leave prematurely to 
pick up his child.  Before leaving, the veteran was 
rescheduled to return later that month to undergo an 
abdominal ultrasound.  For reasons unknown, however, he 
failed to report to the examination and made no attempt to 
reschedule.  It was not until December 2001 that the veteran 
underwent another VA compensation examination, at which time 
he reported right upper quadrant pain approximately two to 
three times a month.  An upper GI series at that time 
revealed thickened mucosa pylorus, with no evidence of ulcer 
or a hiatal hernia.  The surgical scars were clinically noted 
to be healthy.  The diagnosis was "status post 
cholecystectomy in 1996, with residual pain in right upper 
quadrant and the epigastric region on and off."  

Based on these findings, there is simply no objective 
evidence that the veteran's gastritis is manifested by 
multiple small eroded or ulcerated areas, as required for a 
30 percent evaluation under DC 7307.  The only finding shown 
on the upper GI series of December 2001 was thickened mucosa.  
Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a cholecystectomy 
with gastritis since the initial grant of service connection.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz, supra.  Hence, the 
appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this case, there is no evidence to suggest that the veteran 
has been hospitalized for this condition since filing his 
claim in 1997.  The veteran also stated at his December 2001 
VA examination that he was currently working as a delivery 
person.  As such, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a cholecystectomy with gastritis is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

